On writ of certiorari (338 U. S. 810) to review a judgment of the Court of Claims holding that under the provisions of a Government construction contract, where a decision of the contracting officer was affirmed on appeal by the Board of Contract Appeals, acting for the Secretary of War, the decisions of the contracting officer and the head of the department could not be sustained under the facts and the specifications and drawings, and that the decisions of the contracting officer and the head of the department were not final and conclusive by virtue of the provisions of the specifications.
The decision of the Court of Claims was reversed JanUary 9, 1950, by the Supreme Court in an opinion by Justice Black.
The syllabus of the Supreme Court’s decision is as follows:
Specifications attached to and made a part of a government construction contract on the standard form provided that, “if the contractor considers any work *839demanded of him to be outside the requirements of the contract,” he could appeal to the head of the department, “whose decision or that of his duly authorized representative shall be final and binding upon the parties to the contract.” Held: The Court of Claims may not review an administrative decision made under this provision.
1. Contractual provisions for the settlement of disputes have long been used by the Government and sustained by this Court, are not forbidden by Congress, and should not be frustrated by judicial “interpretation” of contracts.
2. Regardless of whether the dispute in this case involved a question of fact or a question of law, it was within the ambit of the clear language of the provision for the final administrative settlement of such disputes.
Mr. Justice Douglas took no part in the consideration or decision of this case.